10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 1 of 11

NICHOLAS A. TRUTANICH

United States Attorney enon qe ume
Nevada Bar Number 13644 doed Jn 10 PH Ot 3s
CHRISTOPHER BURTON bo My ]en ak nme
Assistant United States Attorney Monee bes ern Sea ow lb dee
Nevada Bar Number 12940 _,

District of Nevada sree i ame

Nevada Bar No. 12940

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

PHONE: (702) 388-6336

Christopher. Burton4@usdoj.gov

Attorneys for the United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
2:20-mj-482-NJK
UNITED STATES OF AMERICA, Magistrate No.
Plaintiff, CRIMINAL COMPLAINT
vs. VIOLATION:
18 U.S.C. § 912 - False Personation of an
ZACHARY SANNS, Officer or Employee of the United States
Defendant.

 

 

BEFORE the United States Magistrate Jude, Las Vegas, Nevada, the undersigned
complainant, being duly sworn, deposes and states:

COUNT ONE
False Personation of an Officer or Employee of the United States
(18 U.S.C. § 912)

On or about May 30, 2020, in the State and Federal District of Nevada,
ZACHARY SANNS,
defendant herein, did falsely assume and pretend to be an officer and employee of the United
States acting under the authority thereof, that is a Special Agent of the Department of

Homeland Security Investigations, and an employee of the State Department, and a

 
10

11

12.

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 2 of 11

Department of Defense contractor, and in such assumed and pretended character did act as
such, in that he falsely stated that he was a federal law enforcement officer and a federal agent
and sought to assist in a Las Vegas Metropolitan Police Department response to protests and
civil unrest, all in violation of Title 18, United States Code, Section 912.

PROBABLE CAUSE AFFIDAVIT

I, Daniel Yun, being duly sworn upon oath, do hereby depose and state the following:

1. Iam a Special Agent (“SA”) with the United States Department of Justice,
Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”). Ihave been an ATF Special
Agent since September 2012. Prior to working for ATF, I was employed as a Captain in the
United States Army. I have received training in federal firearms and narcotics laws and
regulations at the ATF National Academy and Federal Law Enforcement Criminal Investigator
Training Program. I have investigated numerous cases involving federal firearms violations,
involving unlawful sales, possession, manufacturing, and transportation of firearms. I have
acquired knowledge and experience as to firearms and ammunition and the interstate nexus of
firearms and ammunition, due to investigations, research, records, familiarity, conferring with
other experts, training, teaching, and certifications. I have participated in a variety of different
aspects of those investigations, including surveillance, undercover operations to conduct
controlled purchases of firearms and/or controlled substances, and the execution of search and
arrest warrants. I have been the affiant on affidavits for search warrants relating to firearms,
narcotics, and gang-related offenses.

2. Because this Affidavit is being submitted for the limited purpose of securing a
Criminal Complaint, I have not included each and every fact known to me concerning this
investigation. I have set forth only those facts that I believe are necessary to establish probable

cause for the above listed offense. The information used to support this Complaint was derived

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 3 of 11

from reports of information obtained from eyewitnesses to the offenses described herein as well
as investigation conducted by law enforcement related to the incident. This Complaint contains
information necessary to support probable cause to believe that the criminal offenses described
herein were committed by the defendant, ZACHARY SANNS, and is not intended to include
each and every fact and matter observed by me or known to the Government. Moreover, to the
extent this Complaint contains statements by witnesses, those statements are set forth only in
part in substance and are intended to accurately convey the information, but not to be verbatim
recitations. In an attempt to anonymize certain individuals involved in this case their name and
other identifying information has been omitted. All times are approximate.
FACTS ESTABLISHING PROBABLE CAUSE

3. On May 30, 2020, there were a number of protests in the Las Vegas valley in
response to the death of George Floyd. One of these particular protests was located in the area
of 7" Street and Fremont Street. Throughout the course of the evening, this protest turned to an
event of civil unrest with the crowd becoming unruly and violent towards officers. Las Vegas
Metropolitan Police Department (LVMPD) had established a Command Post in an effort to
coordinate a response to disperse the violent protesters. During this response, LVMPD Officers
from various parts of LVMPD’s jurisdiction were called to assist the officers already present at
7® Street and Fremont Street. When the officers began arriving, an individual wearing “plain
clothes” (not in uniform) showed up behind the line of officers, known as the “skirmish line” of
officers creating a barrier between the crowd and the Command Post. The individual in plain
clothes had a tactical vest with magazine pouches and tactical patches, similar to something a
law enforcement officer would wear in a large-scale incident. In addition to the vest, the
individual had what appeared to be a ballistic helmet with night-vision goggles equipped.

Underneath the helmet, attached tactical hearing protection was worn with markings on the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 4 of 11

side reading “215”. The individual’s face was covered by a balaclava style facemask. The
individual also had a gun belt similar to a police officer’s duty belt with an unknown model
Glock pistol with an extended magazine and rubber bands wrapped around the handle, what
appeared to be an electronic control device (commonly known as a Taser which is a brand
name and not necessarily the exact make and model worn by the individual), two tourniquets,
and what appeared to be Oleoresin Capsicum (pepper spray). The individual also had an
unknown make/model AR-15 style rifle, with EOtech holographic sight and unknown
make/model optic magnifier, slung and was displayed in the front of his body similar to how
law enforcement and military carry their rifles when not in use but can be quickly accessed.
This individual and how he was dressed was documented by photographs taken by a reporter
team employed by the Las Vegas Review Journal (LVRJ). The manner in which this subject
was dressed is nearly identical to how a plainclothes local and federal law enforcement officer
would be in this situation. Additionally, the equipment used, specifically the night-vision
goggles and electronic control device, are difficult items to obtain and are normally issued by
specific sections of certain law enforcement agencies. The individual positioned himself behind
the “skirmish line” in an area reserved for law enforcement or anyone allowed by law
enforcement.

A. During the incident on May 30, 2020, at 7" Street and Fremont Street, LVMPD
Deputy Chief (DC) Seebock observed the previously mentioned individual attempting to get to
the front of the “skirmish line.” DC Seebock immediately saw the tactical hazard of an officer
with a slung rifle being at the front of a line in direct contact with violent protesters. DC
Seebock approached the individual and pulled him off of the front line and said specifically “I
don’t need you on the front line with an AR-15.” DC Seebock said he assumed the individual

was law enforcement because the manner he was dressed and the fact the individual was

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 5 of 11

behind the “skirmish line.” DC Seebock also said he believed he saw a badge, possibly a federal
badge, on the subject. DC Seebock did not find this subject unusual due to his previous
experience in large scale critical incidents where federal law enforcement assists LVMPD. DC
Seebock specifically asked the individual “who are you with?” and although DC Seebock did
not recall the exact response, he recalled the subject stating something similar to being a
“federal officer.” DC Seebock asked again specifically what federal agency the individual was
with and again he could not be certain but DC Seebock recalls the individual saying he was
with “HSI” or Homeland Security Investigations. Based on the totality of the circumstances
surrounding this individual and the way he was presenting himself, DC Seebock said that he
believed the person was in fact a federal law enforcement agent. DC Seebock was shown a
photograph taken by the LVRJ of the subject and DC Seebock said he was reasonably certain
the person was the same person he interacted with that night.

5. Also during the incident on May 30, 2020, LVMPD Assistant Sheriff (AS) Jones
observed this same individual behind the “skirmish line.” AS Jones described the clothing,
body armor, and weapons he remembered and they were the same as the photo taken by LVRJ.
Similar to the concerns of DC Seebock, AS Jones observed the rifle the individual had slung
across his chest. This concerned AS Jones and he approached the individual and asked him
“who are you with?” and the individual responded “I’m with the State Department, they
deployed us out here.” AS Jones also said he could see a small portion of an emblem on the
gray t-shirt (mostly covered by the body armor) that he believed was a DHS (Department of
Homeland Security) insignia. After being confronted by AS Jones, the individual left the
immediate area and moved to an area AS Jones described as being by the LVMPD patrol cars
and he did not see him again for the rest of the event. Based on his discussion with and

observations of the individual, AS Jones believed the individual was federal law enforcement.

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 6 of 11

6. On June 8, 2020, LVMPD Detective Morris of the Criminal Intelligence Section
was made aware of the previously described individual due to a social media post by the LVRJ
which showed the individual previously described during the protest event. The subject has his
left arm extended and there is a distinct tattoo of “0351” with “SS” directly above. The SS font
is the same font used by Nazi SS units in World War IT. Detective Morris, upon seeing the
tattoo, recognized the “0351” as a military occupational specialty (infantry) in the United States
Marine Corps and the SS logo as an unauthorized and discouraged symbol used by some
Marine Corps Scout Snipers. This photo could have an immediate impact due to the public
seeing the symbol and speculating the person in the photo to be affiliated with Nazi or racist
groups and ideology.

7. On June 9, 2020, Detective Morris was contacted by personnel in LVMPD’s
Internal Affairs Bureau (IAB) and given a possible identity for the previously described
individual. IAB stated they had a complainant who initially wanted to remain anonymous but
was later identified as ZACHARY SANNS. SANNS had called in to report that LVMPD
officers had blown kisses to his wife, who is also an LVMPD officer, during an event for which
they were both present. There was no reason for SANNS to be on the event with his Police
Officer wife in an area of town she does not work and he does not live. SANNS also alleged the
officers on the scene used profanities towards him. The IAB investigation revealed SANNS’
allegations were not true. When interviewed, the involved officers said SANNS identified
himself as a federal officer but refused to show any credentials, only at one point slightly
removing a white card briefly from his wallet before quickly putting it away. The IAB
investigation cleared the officers of any wrongdoing. As a courtesy, IAB Sgt. Liles contacted
SANNS to let him know the disposition of his complaint. When told the complaint would be

closed, SANNS became agitated and irate, yelling at the Sgt. Liles. Attempting to calm

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 7 of 11

SANNS, Sgt. Liles thanked him for his military service and said although he did not know
which federal law enforcement agency he currently worked for, he respected that service as
well. SANNS responded to that comment that he works with the CIA.

8. On a separate IAB interview which took place June 8, 2020, Sgt. Liles was
having a conversation with the LVMPD sergeant who supervises SANNS’ wife. The sergeant
was telling Sgt. Liles about his frustrations with SANNS continuously coming to the police
station, showing up on his wife’s assigned calls for service, and repeated attempts to include
himself in department training. The sergeant told Sgt. Liles about an incident where SANNS
self-deployed to an incident on the strip where the sergeant and his squad were assigned to
assist with civil unrest. The sergeant told Sgt. Liles that he believed SANNS is a federal law
enforcement officer although the sergeant has never seen any credentials. Later that day, the
sergeant was made aware of a complaint filed against LVMPD for an officer with an “SS
lightning bolt tattoo” on his arm during the May 30, 2020 protest. Sgt. Liles believed this
person to be SANNS, the person the sergeant described as self-deploying to the civil unrest
incident.

9. On June 9, 2020, Detective Morris spoke with the sergeant of SANNS’ wifes’
squad. The sergeant said he met SANNS through SANNS’ wife. On one occasion, the sergeant
was told by SANNS’ wife that SANNS was part of a federal law enforcement agency she
described as a three letter acronym that starts with a “C.”

10. The sergeant described his interactions with SANNS; on two occasions he
wanted to do training with the sergeant’s squad. Another time, SANNS invited the sergeant to
SANNS’ wife’s surprise birthday party. The sergeant attended the birthday party at SANNS’
residence. While the sergeant was leaving the party, SANNS asked if the sergeant wanted to see

SANNS’ gun collection. The sergeant agreed and was taken down to the garage of the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 8 of 11

residence and SANNS retrieved a plastic trunk from the back of the garage. Inside the trunk,
the sergeant saw numerous firearms including two rifles he described as “fully automatic.”
SANNS confirmed to the sergeant that the rifles are in fact fully automatic. The sergeant
described the selector switch on the rifles and said he knows the difference between semi-
automatic and fully automatic. The sergeant also described seeing body armor and numerous
firearms suppressors in the residence. At one point, SANNS showed the sergeant a set of night-
vision goggles and even turned off the lights to show they worked.

11. The sergeant told Detective Morris that on May 30, 2020, he contacted SANNS
to meet him at the police station so the sergeant could show SANNS some body armor they
previously discussed. SANNS arrived driving a black Chevy Tahoe displaying Texas license
plate ending in “DV,” indicating it is a disabled veteran plate. A records check of the vehicle
revealed it is registered to SANNS and its registration is expired. The sergeant asked SANNS if
the license plate was a government plate and SANNS responded it was a government vehicle
and government license plates that don’t come back to anyone. It was on this night the
activation happened where the sergeant and his squad were dispatched to the civil unrest at 7“
and Fremont. The sergeant mobilized his troops and headed to the staging location. The
sergeant told Detective Morris that when he was exiting the freeway, he saw SANNS black
Chevy Tahoe behind his line of vehicles with blue lights in the grill activated. The sergeant
arrived at the intersection of 8" and Ogden and again saw SANNS’ black Chevy Tahoe and
observed SANNS dressing in body armor. The sergeant walked up to SANNS and, when
confronted, SANNS said his boss knew about him being there and was “OK” with his self-
deployment. The sergeant, still thinking SANNS was a federal law enforcement officer, saw
him walking around the area behind the “skirmish line.” At one point, the sergeant said he saw

SANNS re-emerge and it appeared that he had been affected by the tear gas used by the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 9 of 11

LVMPD SWAT Team at that time. SANNS then walked away. When the sergeant’s team was
given the order to go back to the staging area, he saw SANNS again. After this sighting, the
sergeant did not see SANNS again for the rest of the night. The sergeant described SANNS as
having tactical body armor and a patch on the back that read “Federal Agent” as well as a
Department of Homeland Security patch on the front.

12. Detective Morris received more pictures that the LVRJ the reporters took on
May 30, 2020. In these pictures, you can see the subject identified as SANNS wearing body
armor with a patch on the back of the vest that says “Federal Agent” as well as a “US
Department of Homeland Security” patch on the front. The rifle being carried is equipped with
what appears to be an Eotech holographic sight as well as a suppressor.

13. | Detective Morris checked with numerous Federal Law Enforcement partners and
confirmed SANNS is not an active federal employee or contractor. SANNS was enlisted in the
U.S. Marine Corps from January 2011 — April 2016. SANNS was a Department Of Defense
contractor for the U.S. Navy from December 2, 2019, to December 23, 2019.

14. OnJune 9, 2020, law enforcement executed a search warrant on SANNS’
residence. The following items were located during the execution of the search warrant and
seized: 1) a tactical vest matching the one worn by SANNS in the LVRJ photographs, absent
the patches on the front and back; 2) a tactical belt matching the one worn by SANNS in the
LVRJ photographs, to include but not limited to a medical pouch, tourniquets, a taser, and
magazines; 3) a balaclava matching the one worn by SANNS in the LVRJ photographs; 4) a
gray t-shirt with a metal fabrication company logo matching the one worn by SANNS in the
LVRJ photographs; 5) a tactical helmet to include night vision goggles and attached hearing
protection bearing markings on the side reading “215”; 6) a Glock lower frame with rubber

bands matching the one worn by SANNS in the LVRJ photographs; and 7) a Glock upper slide

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 10 of 11

matching the one depicted on SANNS’ side in the LVRJ photographs. Law enforcement was
also able to observe SANNS tattoos on his left arm and they matched those depicted in the
LVRJ photographs. Specifically, SANNS has a tattoos of the numbers “0351” with another
tattoo of the letters “SS” directly above.

15. During the search warrant, law enforcement advised SANNS of his Miranda
rights and SANNS indicated he understood his rights. During a subsequent interview with law
enforcement, SANNS admitted to being present at the protest on May 30, 2020, but claimed he
never identified himself as a law enforcement officer. SANNS claimed he was present but
denied taking any part in the skirmish lines. When asked about being asked to leave the area by
any LVMPD personnel, SANNS had mentioned a LVMPD ranking officer thanked him for
being there. When asked if he is a federal agent or law enforcement officer, SANNS stated he
was an “off the books” contractor for a federal agency. SANNS stated he was at the police
station when the call was made for officers to respond to the protest on May 30, 2020, and had
asked the sergeant if they needed help. According to SANNS, the LVMPD sergeant responded
they could never turn down help from someone like SANNS. SANNS admitted to using his
personal vehicle to travel to 7th and Fremont streets on May 30, 2020, but denied activating

any emergency lights.

///

///

///

///

///

10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

(Case 2:20-cr-00265-JCM-BNW Document1 Filed 06/10/20 Page 11 of 11

16. Based on the foregoing, your Affiant believes that there is probable cause to
believe that, on or about May 30, 2020, ZACHARY SANNS, committed the offense of False
Personation of an Officer or Employee of the United States, in violation of Title 18, United

State Code, Section 912.

I swear, under penalty of perjury, that the foregoing is true and correct.

I\a8u
DANIEL YUN

SPECIAL AGENT
Bureau of Alcohol, Tobacco, and Firearms

 

Attested to af applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone on ay of June, 2020.

Dated this | Qen day of June, 2020.

LL, DLE

UNITED S MAGISTRATE JUDGE

11

 

 
